Exhibit 10.3

 

WARRANT TO PURCHASE COMMON STOCK

 

THIS WARRANT AND THE SECURITIES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS. THEY
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR THE AVAILABILITY OF AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

 

WARRANT TO PURCHASE COMMON STOCK

 

Number of Shares:

462,963 shares

 

 

Warrant Price:

$0.27 per share

 

 

Issuance Date:

March 10, 2006

 

 

Expiration Date:

March 10, 2009

 

 

THIS WARRANT CERTIFIES THAT for value received, M.A.G. Capital, LLC, or its
registered assigns (hereinafter called the “Holder”) is entitled to purchase
from Spescom Software Inc. (hereinafter called the “Company”), the above
referenced number of fully paid and nonassessable shares (the “Shares”) of
common stock (the “Common Stock”), of Company, at the Warrant Price per Share
referenced above; the number of shares purchasable upon exercise of this Warrant
referenced above being subject to adjustment from time to time as described
herein. This Warrant is issued in connection with that certain Subscription
Agreement dated as of March 10, 2006, by and between the Company, Holder,
Monarch Pointe Fund, Ltd. and Mercator Momentum Fund III, L.P. (the
“Subscription Agreement”). The exercise of this Warrant shall be subject to the
provisions, limitations and restrictions contained herein.

 


1.                                      TERM AND EXERCISE.


 


1.1                               TERM. THIS WARRANT IS EXERCISABLE IN WHOLE OR
IN PART (BUT NOT AS TO ANY FRACTIONAL SHARE OF COMMON STOCK), AT ANY TIME AND
FROM TIME TO TIME AFTER THE DATE HEREOF PRIOR TO 6:00 P.M. ON THE EXPIRATION
DATE SET FORTH ABOVE.


 


1.2                               WARRANT PRICE. THE WARRANT SHALL BE
EXERCISABLE AT THE WARRANT PRICE DESCRIBED ABOVE.


 


1.3                               MAXIMUM NUMBER OF SHARES. THE MAXIMUM NUMBER
OF SHARES OF COMMON STOCK EXERCISABLE PURSUANT TO THIS WARRANT IS 462,963
SHARES. HOWEVER, NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT
SHALL THE HOLDER BE PERMITTED TO EXERCISE THIS WARRANT FOR A NUMBER OF SHARES
GREATER THAN THE NUMBER THAT WOULD CAUSE THE AGGREGATE BENEFICIAL OWNERSHIP OF
THE COMPANY’S COMMON STOCK (CALCULATED PURSUANT TO RULE 13D-3 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED) OF (A) THE HOLDER AND ITS AFFILIATES OR
(B) M.A.G. CAPITAL, LLC, AND ITS AFFILIATES TO EQUAL 9.99% OF THE COMPANY’S
COMMON STOCK THEN OUTSTANDING.


 


1.4                               PROCEDURE FOR EXERCISE OF WARRANT. HOLDER
MAY EXERCISE THIS WARRANT BY DELIVERING THE FOLLOWING TO THE PRINCIPAL OFFICE OF
THE COMPANY IN ACCORDANCE WITH SECTION 5.1 HEREOF: (I) A DULY EXECUTED NOTICE OF
EXERCISE IN SUBSTANTIALLY THE FORM ATTACHED AS SCHEDULE A, (II) PAYMENT OF THE
WARRANT PRICE THEN IN EFFECT FOR EACH OF THE SHARES BEING PURCHASED, AS
DESIGNATED IN THE NOTICE OF EXERCISE, AND (III) THIS WARRANT. PAYMENT OF THE
WARRANT PRICE MAY BE IN CASH, CERTIFIED OR OFFICIAL BANK CHECK PAYABLE TO THE
ORDER OF THE COMPANY, OR WIRE TRANSFER OF FUNDS TO THE COMPANY’S ACCOUNT (OR ANY
COMBINATION OF ANY OF THE FOREGOING) IN THE AMOUNT OF THE WARRANT PRICE FOR EACH
SHARE BEING PURCHASED.


 


1.5                               DELIVERY OF CERTIFICATE AND NEW WARRANT. IN
THE EVENT OF ANY EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT, A
CERTIFICATE OR CERTIFICATES FOR THE SHARES OF COMMON STOCK SO PURCHASED,
REGISTERED IN THE NAME OF THE HOLDER OR SUCH OTHER NAME OR NAMES AS MAY BE
DESIGNATED BY THE HOLDER, TOGETHER WITH ANY OTHER SECURITIES OR OTHER PROPERTY
WHICH THE HOLDER IS ENTITLED TO RECEIVE UPON EXERCISE OF THIS WARRANT, SHALL BE
DELIVERED TO THE HOLDER HEREOF, AT THE COMPANY’S EXPENSE, WITHIN A REASONABLE
TIME, NOT EXCEEDING FIFTEEN (15) CALENDAR DAYS, AFTER THE RIGHTS REPRESENTED BY
THIS WARRANT SHALL HAVE BEEN SO EXERCISED; AND, UNLESS THIS WARRANT HAS EXPIRED,
A NEW WARRANT REPRESENTING THE NUMBER OF SHARES (EXCEPT A REMAINING FRACTIONAL
SHARE), IF ANY, WITH RESPECT TO WHICH THIS WARRANT SHALL NOT THEN HAVE BEEN
EXERCISED SHALL ALSO BE ISSUED TO THE HOLDER HEREOF WITHIN SUCH TIME. THE PERSON
IN WHOSE NAME ANY CERTIFICATE FOR SHARES OF COMMON STOCK IS ISSUED UPON EXERCISE
OF THIS WARRANT SHALL FOR ALL PURPOSES BE DEEMED TO HAVE BECOME THE HOLDER OF
RECORD OF SUCH SHARES ON THE DATE ON WHICH THE WARRANT WAS SURRENDERED AND
PAYMENT OF THE WARRANT PRICE WAS RECEIVED BY THE COMPANY, IRRESPECTIVE OF THE
DATE OF DELIVERY OF SUCH CERTIFICATE, EXCEPT THAT, IF THE DATE OF SUCH SURRENDER
AND PAYMENT IS ON A DATE WHEN THE STOCK TRANSFER BOOKS OF THE COMPANY ARE
CLOSED, SUCH PERSON SHALL BE DEEMED TO HAVE BECOME THE HOLDER OF SUCH SHARES AT
THE CLOSE OF BUSINESS ON THE NEXT SUCCEEDING DATE ON WHICH THE STOCK TRANSFER
BOOKS ARE OPEN.


 


1.6                               RESTRICTIVE LEGEND. EACH CERTIFICATE FOR
SHARES SHALL BEAR A RESTRICTIVE LEGEND IN SUBSTANTIALLY THE FORM AS FOLLOWS,
TOGETHER WITH ANY ADDITIONAL LEGEND REQUIRED BY (I) ANY APPLICABLE STATE
SECURITIES LAWS AND (II) ANY SECURITIES EXCHANGE UPON WHICH SUCH SHARES MAY, AT
THE TIME OF SUCH EXERCISE, BE LISTED:

 

The shares of stock evidenced by this certificate have not been registered under
the U.S. Securities Act of 1933, as amended, and may not be offered, sold,
pledged or otherwise transferred (“transferred”) in the absence of such
registration or an applicable exemption therefrom. In the absence of such
registration, such shares may not be transferred unless, if the Company
requests, the Company has received a written opinion from counsel in form and
substance satisfactory to the Company stating that such transfer is being made
in compliance with all applicable federal and state securities laws.

 

Any certificate issued at any time in exchange or substitution for any
certificate bearing such legend shall also bear such legend unless, in the
opinion of counsel for the Holder thereof (which counsel shall be reasonably
satisfactory to the Company), the securities represented thereby are not, at
such time, required by law to bear such legend.

 

1

--------------------------------------------------------------------------------



 


1.7                               FRACTIONAL SHARES. NO FRACTIONAL SHARES SHALL
BE ISSUABLE UPON EXERCISE OR CONVERSION OF THE WARRANT. IN THE EVENT OF A
FRACTIONAL INTEREST, THE NUMBER OF SHARES TO BE ISSUED SHALL BE ROUNDED DOWN TO
THE NEAREST WHOLE SHARE.


 


2.                                      REPRESENTATIONS, WARRANTIES AND
COVENANTS.


 


2.1                               REPRESENTATIONS AND WARRANTIES.


 


(A)                                  THE COMPANY IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
INCORPORATION AND HAS ALL NECESSARY POWER AND AUTHORITY TO PERFORM ITS
OBLIGATIONS UNDER THIS WARRANT;


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS WARRANT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTIONS ON THE PART OF
THE COMPANY AND CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS; AND


 


(C)                                  THIS WARRANT DOES NOT VIOLATE AND IS NOT IN
CONFLICT WITH ANY OF THE PROVISIONS OF THE COMPANY’S ARTICLES OF INCORPORATION
OR CERTIFICATE OF DETERMINATION, BYLAWS AND ANY RESOLUTIONS OF THE COMPANY’S
BOARD OF DIRECTORS OR STOCKHOLDERS, OR ANY AGREEMENT OF THE COMPANY, AND NO
EVENT HAS OCCURRED AND NO CONDITION OR CIRCUMSTANCE EXISTS THAT MIGHT (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME) CONSTITUTE OR RESULT DIRECTLY OR INDIRECTLY IN
SUCH A VIOLATION OR CONFLICT.


 


2.2                               ISSUANCE OF SHARES. THE COMPANY COVENANTS AND
AGREES THAT ALL SHARES OF COMMON STOCK THAT MAY BE ISSUED UPON THE EXERCISE OF
THE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON ISSUANCE, BE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH
RESPECT TO THE ISSUE THEREOF. THE COMPANY FURTHER COVENANTS AND AGREES THAT IT
WILL PAY WHEN DUE AND PAYABLE ANY AND ALL FEDERAL AND STATE TAXES WHICH MAY BE
PAYABLE IN RESPECT OF THE ISSUE OF THIS WARRANT OR ANY COMMON STOCK OR
CERTIFICATES THEREFOR ISSUABLE UPON THE EXERCISE OF THIS WARRANT. THE COMPANY
FURTHER COVENANTS AND AGREES THAT THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED
AND RESERVED, FREE FROM PREEMPTIVE RIGHTS, A SUFFICIENT NUMBER OF SHARES OF
COMMON STOCK TO PROVIDE FOR THE EXERCISE IN FULL OF THE RIGHTS REPRESENTED BY
THIS WARRANT. IF AT ANY TIME THE NUMBER OF AUTHORIZED BUT UNISSUED SHARES OF
COMMON STOCK OF THE COMPANY SHALL NOT BE SUFFICIENT TO EFFECT THE EXERCISE OF
THE WARRANT IN FULL, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 1.3 HERETO,
THEN THE COMPANY WILL TAKE ALL SUCH CORPORATE ACTION AS MAY, IN THE OPINION OF
COUNSEL TO THE COMPANY, BE NECESSARY OR ADVISABLE TO INCREASE THE NUMBER OF ITS
AUTHORIZED SHARES OF COMMON STOCK AS SHALL BE SUFFICIENT TO PERMIT THE EXERCISE
OF THE WARRANT IN FULL, SUBJECT TO THE LIMITATIONS SET FORTH IN SECTION 1.3
HERETO, INCLUDING WITHOUT LIMITATION, USING ITS BEST EFFORTS TO OBTAIN ANY
NECESSARY STOCKHOLDER APPROVAL OF SUCH INCREASE. THE COMPANY FURTHER COVENANTS
AND AGREES THAT IF ANY SHARES OF CAPITAL STOCK TO BE RESERVED FOR THE PURPOSE OF
THE ISSUANCE OF SHARES UPON THE EXERCISE OF THIS WARRANT REQUIRE REGISTRATION
WITH OR APPROVAL OF ANY GOVERNMENTAL AUTHORITY UNDER ANY FEDERAL OR STATE LAW
BEFORE SUCH SHARES MAY BE VALIDLY ISSUED OR DELIVERED UPON EXERCISE, THEN THE
COMPANY WILL IN GOOD FAITH AND AS EXPEDITIOUSLY AS POSSIBLE ENDEAVOR TO SECURE
SUCH REGISTRATION OR APPROVAL, AS THE CASE MAY BE. IF AND SO LONG AS THE COMMON
STOCK ISSUABLE UPON THE EXERCISE OF THIS WARRANT IS LISTED ON ANY NATIONAL
SECURITIES EXCHANGE OR THE NASDAQ STOCK MARKET, THE COMPANY WILL, IF PERMITTED
BY THE RULES OF SUCH EXCHANGE OR MARKET, LIST AND KEEP LISTED ON SUCH EXCHANGE
OR MARKET, UPON OFFICIAL NOTICE OF ISSUANCE, ALL SHARES OF SUCH COMMON STOCK
ISSUABLE UPON EXERCISE OF THIS WARRANT.


 


3.                                      OTHER ADJUSTMENTS.


 


3.1                               SUBDIVISION OR COMBINATION OF SHARES. IN CASE
THE COMPANY SHALL AT ANY TIME SUBDIVIDE ITS OUTSTANDING COMMON STOCK INTO A
GREATER NUMBER OF SHARES, THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
SUBDIVISION SHALL BE PROPORTIONATELY REDUCED, AND THE NUMBER OF SHARES SUBJECT
TO THIS WARRANT SHALL BE PROPORTIONATELY INCREASED, AND CONVERSELY, IN CASE THE
OUTSTANDING COMMON STOCK OF THE COMPANY SHALL BE COMBINED INTO A SMALLER NUMBER
OF SHARES, THE WARRANT PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH COMBINATION
SHALL BE PROPORTIONATELY INCREASED, AND THE NUMBER OF SHARES SUBJECT TO THIS
WARRANT SHALL BE PROPORTIONATELY DECREASED.


 


3.2                               DIVIDENDS IN COMMON STOCK, OTHER STOCK OR
PROPERTY. IF AT ANY TIME OR FROM TIME TO TIME THE HOLDERS OF COMMON STOCK (OR
ANY SHARES OF STOCK OR OTHER SECURITIES AT THE TIME RECEIVABLE UPON THE EXERCISE
OF THIS WARRANT) SHALL HAVE RECEIVED OR BECOME ENTITLED TO RECEIVE, WITHOUT
PAYMENT THEREFOR:


 


(A)                                  COMMON STOCK, OPTIONS OR ANY SHARES OR
OTHER SECURITIES WHICH ARE AT ANY TIME DIRECTLY OR INDIRECTLY CONVERTIBLE INTO
OR EXCHANGEABLE FOR COMMON STOCK, OR ANY RIGHTS OR OPTIONS TO SUBSCRIBE FOR,
PURCHASE OR OTHERWISE ACQUIRE ANY OF THE FOREGOING BY WAY OF DIVIDEND OR OTHER
DISTRIBUTION;


 


(B)                                 ANY CASH PAID OR PAYABLE OTHERWISE THAN AS A
REGULAR CASH DIVIDEND; OR


 


(C)                                  COMMON STOCK OR ADDITIONAL SHARES OR OTHER
SECURITIES OR PROPERTY (INCLUDING CASH) BY WAY OF SPIN-OFF, SPLIT-UP,
RECLASSIFICATION, COMBINATION OF SHARES OR SIMILAR CORPORATE REARRANGEMENT
(OTHER THAN COMMON STOCK ISSUED AS A STOCK SPLIT OR ADJUSTMENTS IN RESPECT OF
WHICH SHALL BE COVERED BY THE TERMS OF SECTION 3.1 ABOVE) AND ADDITIONAL SHARES,
OTHER SECURITIES OR PROPERTY ISSUED IN CONNECTION WITH A CHANGE (AS DEFINED
BELOW) (WHICH SHALL BE COVERED BY THE TERMS OF SECTION 3.4 BELOW), THEN AND IN
EACH SUCH CASE, THE HOLDER HEREOF SHALL, UPON THE EXERCISE OF THIS WARRANT, BE
ENTITLED TO RECEIVE, IN ADDITION TO THE NUMBER OF SHARES OF COMMON STOCK
RECEIVABLE THEREUPON, AND WITHOUT PAYMENT OF ANY ADDITIONAL CONSIDERATION
THEREFOR, THE AMOUNT OF STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH
IN THE CASES REFERRED TO IN CLAUSE (B) ABOVE AND THIS CLAUSE (C)) WHICH SUCH
HOLDER WOULD HOLD ON THE DATE OF SUCH EXERCISE HAD SUCH HOLDER BEEN THE HOLDER
OF RECORD OF SUCH COMMON STOCK AS OF THE DATE ON WHICH HOLDERS OF COMMON STOCK
RECEIVED OR BECAME ENTITLED TO RECEIVE SUCH SHARES OR ALL OTHER ADDITIONAL STOCK
AND OTHER SECURITIES AND PROPERTY.


 


3.3                               REORGANIZATION, RECLASSIFICATION,
CONSOLIDATION, MERGER OR SALE. IF ANY RECAPITALIZATION, RECLASSIFICATION OR
REORGANIZATION OF THE SHARE CAPITAL OF THE COMPANY, OR ANY CONSOLIDATION OR
MERGER OF THE COMPANY WITH ANOTHER CORPORATION, OR THE SALE OF ALL OR
SUBSTANTIALLY ALL OF ITS SHARES AND/OR ASSETS OR OTHER TRANSACTION (INCLUDING,
WITHOUT LIMITATION, A SALE OF SUBSTANTIALLY ALL OF ITS ASSETS FOLLOWED BY A
LIQUIDATION) SHALL BE EFFECTED IN SUCH A WAY THAT HOLDERS OF COMMON STOCK SHALL
BE ENTITLED TO RECEIVE SHARES, SECURITIES OR OTHER ASSETS OR PROPERTY (A
“CHANGE”), THEN, AS A CONDITION OF SUCH CHANGE, LAWFUL AND ADEQUATE PROVISIONS
SHALL BE MADE BY THE COMPANY WHEREBY THE HOLDER HEREOF SHALL THEREAFTER HAVE THE
RIGHT TO PURCHASE AND RECEIVE (IN LIEU OF THE COMMON STOCK OF THE COMPANY
IMMEDIATELY THERETOFORE PURCHASABLE AND RECEIVABLE UPON THE EXERCISE OF THE
RIGHTS REPRESENTED HEREBY) SUCH SHARES, SECURITIES OR OTHER ASSETS OR PROPERTY
AS MAY BE ISSUED OR PAYABLE WITH RESPECT TO OR IN EXCHANGE FOR THE NUMBER OF
OUTSTANDING COMMON STOCK WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED TO RECEIVE
HAD SUCH HOLDER EXERCISED THIS WARRANT IMMEDIATELY PRIOR TO THE CONSUMMATION OF
SUCH CHANGE. THE COMPANY OR ITS SUCCESSOR SHALL PROMPTLY ISSUE TO HOLDER A NEW
WARRANT FOR SUCH NEW SECURITIES OR OTHER PROPERTY. THE NEW WARRANT SHALL PROVIDE
FOR ADJUSTMENTS WHICH SHALL BE AS NEARLY EQUIVALENT AS MAY BE PRACTICABLE TO
GIVE EFFECT TO THE ADJUSTMENTS PROVIDED FOR IN THIS SECTION 3 INCLUDING, WITHOUT
LIMITATION, ADJUSTMENTS TO THE WARRANT PRICE AND TO THE NUMBER OF SECURITIES OR
PROPERTY ISSUABLE UPON EXERCISE OF THE NEW WARRANT. THE PROVISIONS OF THIS
SECTION 3.3 SHALL SIMILARLY APPLY TO SUCCESSIVE CHANGES.


 


4.                                      OWNERSHIP AND TRANSFER.


 


4.1                               OWNERSHIP OF THIS WARRANT. THE COMPANY
MAY DEEM AND TREAT THE PERSON IN WHOSE NAME THIS WARRANT IS REGISTERED AS THE
HOLDER AND OWNER HEREOF (NOTWITHSTANDING ANY NOTATIONS OF OWNERSHIP OR WRITING
HEREON MADE BY ANYONE OTHER THAN THE COMPANY) FOR ALL PURPOSES AND SHALL NOT BE
AFFECTED BY ANY NOTICE TO THE CONTRARY UNTIL PRESENTATION OF THIS WARRANT FOR
REGISTRATION OF TRANSFER AS PROVIDED IN THIS SECTION 4.


 


4.2                               TRANSFER AND REPLACEMENT. SUBJECT TO THE TERMS
AND CONDITIONS OF THIS WARRANT AND COMPLIANCE WITH ALL APPLICABLE SECURITIES
LAWS, AND UPON PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD, THIS WARRANT AND ALL RIGHTS HEREUNDER ARE TRANSFERABLE IN
WHOLE OR IN PART UPON THE BOOKS OF THE COMPANY BY THE HOLDER HEREOF IN PERSON OR
BY DULY AUTHORIZED ATTORNEY, AND A NEW WARRANT OR WARRANTS, OF THE SAME TENOR AS
THIS WARRANT BUT REGISTERED IN

 

2

--------------------------------------------------------------------------------


 


THE NAME OF THE TRANSFEREE OR TRANSFEREES (AND IN THE NAME OF THE HOLDER, IF A
PARTIAL TRANSFER IS EFFECTED) SHALL BE MADE AND DELIVERED BY THE COMPANY UPON
SURRENDER OF THIS WARRANT DULY ENDORSED, AT THE OFFICE OF THE COMPANY IN
ACCORDANCE WITH SECTION 6.1 HEREOF. UPON RECEIPT BY THE COMPANY OF EVIDENCE
REASONABLY SATISFACTORY TO IT OF THE LOSS, THEFT OR DESTRUCTION, AND, IN SUCH
CASE, OF INDEMNITY OR SECURITY REASONABLY SATISFACTORY TO IT, AND UPON SURRENDER
OF THIS WARRANT IF MUTILATED, THE COMPANY WILL MAKE AND DELIVER A NEW WARRANT OF
LIKE TENOR, IN LIEU OF THIS WARRANT; PROVIDED THAT IF THE HOLDER HEREOF IS AN
INSTRUMENTALITY OF A STATE OR LOCAL GOVERNMENT OR AN INSTITUTIONAL HOLDER OR A
NOMINEE FOR SUCH AN INSTRUMENTALITY OR INSTITUTIONAL HOLDER AN IRREVOCABLE
AGREEMENT OF INDEMNITY BY SUCH HOLDER SHALL BE SUFFICIENT FOR ALL PURPOSES OF
THIS WARRANT, AND NO EVIDENCE OF LOSS OR THEFT OR DESTRUCTION SHALL BE
NECESSARY. THIS WARRANT SHALL BE PROMPTLY CANCELLED BY THE COMPANY UPON THE
SURRENDER HEREOF IN CONNECTION WITH ANY TRANSFER OR REPLACEMENT. EXCEPT AS
OTHERWISE PROVIDED ABOVE, IN THE CASE OF THE LOSS, THEFT OR DESTRUCTION OF A
WARRANT, THE COMPANY SHALL PAY ALL EXPENSES, TAXES AND OTHER CHARGES PAYABLE IN
CONNECTION WITH ANY TRANSFER OR REPLACEMENT OF THIS WARRANT, OTHER THAN INCOME
TAXES AND STOCK TRANSFER TAXES (IF ANY) PAYABLE IN CONNECTION WITH A TRANSFER OF
THIS WARRANT, WHICH SHALL BE PAYABLE BY THE HOLDER. HOLDER WILL NOT TRANSFER
THIS WARRANT AND THE RIGHTS HEREUNDER EXCEPT IN COMPLIANCE WITH FEDERAL AND
STATE SECURITIES LAWS AND EXCEPT AFTER PROVIDING EVIDENCE OF SUCH COMPLIANCE
REASONABLY SATISFACTORY TO THE COMPANY.


 


5.                                      COMPLIANCE WITH SECURITIES LAWS. BY
ACCEPTANCE OF THIS WARRANT, THE HOLDER HEREBY REPRESENTS, WARRANTS AND COVENANTS
THAT ANY SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS WARRANT OR ACQUIRED
UPON CONVERSION THEREOF SHALL BE ACQUIRED FOR INVESTMENT ONLY AND NOT WITH A
VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF; THAT THE
HOLDER HAS HAD SUCH OPPORTUNITY AS HOLDER HAS DEEMED ADEQUATE TO OBTAIN FROM
REPRESENTATIVES OF THE COMPANY SUCH INFORMATION AS IS NECESSARY TO PERMIT THE
HOLDER TO EVALUATE THE MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY; THAT
THE HOLDER IS ABLE TO BEAR THE ECONOMIC RISK OF HOLDING SUCH SHARES AS MAY BE
ACQUIRED PURSUANT TO THE EXERCISE OF THIS WARRANT FOR AN INDEFINITE PERIOD; THAT
THE HOLDER UNDERSTANDS THAT THE SHARES OF STOCK ACQUIRED PURSUANT TO THE
EXERCISE OF THIS WARRANT OR ACQUIRED UPON CONVERSION THEREOF WILL NOT BE
REGISTERED UNDER THE ACT (UNLESS OTHERWISE REQUIRED PURSUANT TO EXERCISE BY THE
HOLDER OF THE REGISTRATION RIGHTS, IF ANY, PREVIOUSLY GRANTED TO THE REGISTERED
HOLDER) AND WILL BE “RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER
THE SECURITIES ACT OF 1933 AND THAT THE EXEMPTION FROM REGISTRATION UNDER
RULE 144 WILL NOT BE AVAILABLE FOR AT LEAST ONE YEAR FROM THE DATE OF EXERCISE
OF THIS WARRANT, AND EVEN THEN WILL NOT BE AVAILABLE UNLESS A PUBLIC MARKET THEN
EXISTS FOR THE STOCK, ADEQUATE INFORMATION CONCERNING THE COMPANY IS THEN
AVAILABLE TO THE PUBLIC, AND OTHER TERMS AND CONDITIONS OF RULE 144 ARE COMPLIED
WITH; AND THAT ALL STOCK CERTIFICATES REPRESENTING SHARES OF STOCK ISSUED TO THE
HOLDER UPON EXERCISE OF THIS WARRANT OR UPON CONVERSION OF SUCH SHARES MAY HAVE
AFFIXED THERETO A LEGEND SUBSTANTIALLY IN THE FORM SET FORTH IN SECTION 1.6
ABOVE.


 


6.                                      MISCELLANEOUS PROVISIONS.


 


6.1                               NOTICES. ANY NOTICE OR OTHER DOCUMENT REQUIRED
OR PERMITTED TO BE GIVEN OR DELIVERED TO THE HOLDER SHALL BE DELIVERED OR
FORWARDED TO THE HOLDER AT C/O M.A.G. CAPITAL, LLC, 555 SOUTH FLOWER STREET,
SUITE 4200, LOS ANGELES, CALIFORNIA 90071, ATTENTION:  DAVID F. FIRESTONE
(FACSIMILE NO. 213/553-8285), OR TO SUCH OTHER ADDRESS OR NUMBER AS SHALL HAVE
BEEN FURNISHED TO THE COMPANY IN WRITING BY THE HOLDER, WITH A COPY TO SHEPPARD
MULLIN RICHTER & HAMPTON LLP, 333 SOUTH HOPE STREET, 48TH FLOOR, LOS ANGELES,
CALIFORNIA 90071-1448 ATTENTION DAVID C. ULICH (FACSIMILE NO. 213/620-1398). ANY
NOTICE OR OTHER DOCUMENT REQUIRED OR PERMITTED TO BE GIVEN OR DELIVERED TO THE
COMPANY SHALL BE DELIVERED OR FORWARDED TO THE COMPANY AT 10052 MESA RIDGE
COURT, SUITE 100, SAN DIEGO, CALIFORNIA, 92121, ATTENTION:  JOHN LOW (FACSIMILE
NO. 858/625-3010), WITH A COPY TO GIBSON, DUNN & CRUTCHER LLP, 1881 PAGE MILL
RD., PALO ALTO, CALIFORNIA, 94304 ATTENTION: RUSSELL C. HANSEN (FACSIMILE
NO. 650/849-5083), OR TO SUCH OTHER ADDRESS OR NUMBER AS SHALL HAVE BEEN
FURNISHED TO HOLDER IN WRITING BY THE COMPANY.


 


6.2                               ALL NOTICES, REQUESTS AND APPROVALS REQUIRED
BY THIS WARRANT SHALL BE IN WRITING AND SHALL BE CONCLUSIVELY DEEMED TO BE GIVEN
(I) WHEN HAND-DELIVERED TO THE OTHER PARTY, (II) WHEN RECEIVED IF SENT BY
FACSIMILE AT THE ADDRESS AND NUMBER SET FORTH ABOVE; PROVIDED THAT NOTICES GIVEN
BY FACSIMILE SHALL NOT BE EFFECTIVE, UNLESS EITHER (A) A DUPLICATE COPY OF SUCH
FACSIMILE NOTICE IS PROMPTLY GIVEN BY DEPOSITING THE SAME IN THE MAIL, POSTAGE
PREPAID AND ADDRESSED TO THE PARTY AS SET FORTH BELOW OR (B) THE RECEIVING PARTY
DELIVERS A WRITTEN CONFIRMATION OF RECEIPT FOR SUCH NOTICE BY ANY OTHER METHOD
PERMITTED UNDER THIS PARAGRAPH; AND FURTHER PROVIDED THAT ANY NOTICE GIVEN BY
FACSIMILE RECEIVED AFTER 5:00 P.M. (RECIPIENT’S TIME) OR ON A NON-BUSINESS DAY
SHALL BE DEEMED RECEIVED ON THE NEXT BUSINESS DAY; (III) FIVE (5) BUSINESS DAYS
AFTER DEPOSIT IN THE UNITED STATES MAIL, CERTIFIED, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, AND ADDRESSED TO THE PARTY AS SET FORTH BELOW; OR (IV) THE NEXT
BUSINESS DAY AFTER DEPOSIT WITH AN INTERNATIONAL OVERNIGHT DELIVERY SERVICE,
POSTAGE PREPAID, ADDRESSED TO THE PARTY AS SET FORTH BELOW WITH NEXT BUSINESS
DAY DELIVERY GUARANTEED; PROVIDED THAT THE SENDING PARTY RECEIVES CONFIRMATION
OF DELIVERY FROM THE DELIVERY SERVICE PROVIDER.


 


6.3                               NO RIGHTS AS SHAREHOLDER; LIMITATION OF
LIABILITY. THIS WARRANT SHALL NOT ENTITLE THE HOLDER TO ANY OF THE RIGHTS OF A
SHAREHOLDER OF THE COMPANY EXCEPT UPON EXERCISE IN ACCORDANCE WITH THE TERMS
HEREOF. NO PROVISION HEREOF, IN THE ABSENCE OF AFFIRMATIVE ACTION BY THE HOLDER
TO PURCHASE SHARES OF COMMON STOCK, AND NO MERE ENUMERATION HEREIN OF THE RIGHTS
OR PRIVILEGES OF THE HOLDER, SHALL GIVE RISE TO ANY LIABILITY OF THE HOLDER FOR
THE WARRANT PRICE HEREUNDER OR AS A SHAREHOLDER OF THE COMPANY, WHETHER SUCH
LIABILITY IS ASSERTED BY THE COMPANY OR BY CREDITORS OF THE COMPANY.


 


6.4                               GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA AS
APPLIED TO AGREEMENTS AMONG CALIFORNIA RESIDENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO THE CONFLICT
OF LAW PRINCIPLES THEREOF.


 


6.5                               BINDING EFFECT ON SUCCESSORS. THIS WARRANT
SHALL BE BINDING UPON ANY CORPORATION SUCCEEDING THE COMPANY BY MERGER,
CONSOLIDATION OR ACQUISITION OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
AND/OR SECURITIES. ALL OF THE OBLIGATIONS OF THE COMPANY RELATING TO THE SHARES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT SHALL SURVIVE THE EXERCISE AND
TERMINATION OF THIS WARRANT. ALL OF THE COVENANTS AND AGREEMENTS OF THE COMPANY
SHALL INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE HOLDER.


 


6.6                               WAIVER, AMENDMENTS AND HEADINGS. THIS WARRANT
AND ANY PROVISION HEREOF MAY BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ONLY
BY AN INSTRUMENT IN WRITING SIGNED BY BOTH PARTIES (EITHER GENERALLY OR IN A
PARTICULAR INSTANCE AND EITHER RETROACTIVELY OR PROSPECTIVELY). THE HEADINGS IN
THIS WARRANT ARE FOR PURPOSES OF REFERENCE ONLY AND SHALL NOT AFFECT THE MEANING
OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


 


6.7                               JURISDICTION. EACH OF THE PARTIES IRREVOCABLY
AGREES THAT ANY AND ALL SUITS OR PROCEEDINGS BASED ON OR ARISING UNDER THIS
AGREEMENT MAY BE BROUGHT ONLY IN AND SHALL BE RESOLVED IN THE FEDERAL OR STATE
COURTS LOCATED IN THE CITY OF LOS ANGELES, CALIFORNIA AND CONSENTS TO THE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE. EACH OF THE PARTIES IRREVOCABLY
WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR
PROCEEDING IN ANY SUCH COURT. EACH OF THE PARTIES FURTHER AGREES THAT SERVICE OF
PROCESS UPON SUCH PARTY MAILED BY FIRST CLASS MAIL TO THE ADDRESS SET FORTH IN
SECTION 6.1 SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
SUCH PARTY IN ANY SUCH SUIT OR PROCEEDING. NOTHING HEREIN SHALL AFFECT THE RIGHT
OF A HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH OF THE
PARTIES AGREES THAT A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON SUCH JUDGMENT OR IN ANY OTHER LAWFUL MANNER.


 


6.8                               ATTORNEYS’ FEES AND DISBURSEMENTS. IF ANY
ACTION AT LAW OR IN EQUITY IS NECESSARY TO ENFORCE OR INTERPRET THE TERMS OF
THIS AGREEMENT, THE PREVAILING PARTY OR PARTIES SHALL BE ENTITLED TO RECEIVE
FROM THE OTHER PARTY OR PARTIES REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS IN
ADDITION TO ANY OTHER RELIEF TO WHICH THE PREVAILING PARTY OR PARTIES MAY BE
ENTITLED.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer this tenth day of March, 2006.

 

COMPANY:

SPESCOM SOFTWARE INC.

 

 

 

 

 

By

/s/ John W. Low

 

 

 

 

Print Name:

John W. Low

 

 

 

 

Title:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

SCHEDULE A

 

FORM OF NOTICE OF EXERCISE

 

[To be signed only upon exercise of the Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER

TO EXERCISE THE WITHIN WARRANT

 

 

The undersigned hereby elects to purchase                shares of Common Stock
(the “Shares”) of Spescom Software, Inc. under the Warrant to Purchase Common
Stock dated March 10, 2006, which the undersigned is entitled to purchase
pursuant to the terms of such Warrant.  The undersigned has delivered
$                , the aggregate Warrant Price for            Shares purchased
herewith, in full in cash or by certified or official bank check or wire
transfer.

 

Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified below
and in the denominations as is set forth below:

 

 

 

 

 

[Type Name of Holder as it should appear on the stock certificate]

 

 

 

 

 

 

[Requested Denominations – if no denomination is specified, a single certificate
will be issued]

 

 

 

The initial address of such Holder to be entered on the books of Company shall
be:

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby represents and warrants that the undersigned is acquiring
such shares for his own account for investment purposes only, and not for resale
or with a view to distribution of such shares or any part thereof.

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

1

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT

(ENTIRE)

 

[To be signed only upon transfer of entire Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

 

FOR VALUE RECEIVED                                               hereby sells,
assigns and transfers unto                                               all
rights of the undersigned under and pursuant to the within Warrant, and the
undersigned does hereby irrevocably constitute and appoint
                                  Attorney to transfer the said Warrant on the
books of                                , with full power of substitution.

 

 

 

[Type Name of Holder]

 

 

By:

 

Title:

 

 

 

 

 

Dated:

 

 

 

NOTICE

 

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

 

1

--------------------------------------------------------------------------------


 

FORM OF ASSIGNMENT
(PARTIAL)

 

[To be signed only upon partial transfer of Warrant]

 

TO BE EXECUTED BY THE REGISTERED HOLDER
TO TRANSFER THE WITHIN WARRANT

 

FOR VALUE RECEIVED                                               hereby sells,
assigns and transfers unto                                               (i) the
rights of the undersigned to purchase                                  shares of
Common Stock under and pursuant to the within Warrant, and (ii) on a
non-exclusive basis, all other rights of the undersigned under and pursuant to
the within Warrant, it being understood that the undersigned shall retain,
severally (and not jointly) with the transferee(s) named herein, all rights
assigned on such non-exclusive basis. The undersigned does hereby irrevocably
constitute and appoint                                               Attorney to
transfer the said Warrant on the books of Spescom Software, Inc.,  with full
power of substitution.

 

 

 

[Type Name of Holder]

 

 

By:

 

Title:

 

 

 

 

 

Dated:

 

 

 

NOTICE

 

The signature to the foregoing Assignment must correspond exactly to the name as
written upon the face of the within Warrant, without alteration or enlargement
or any change whatsoever.

 

1

--------------------------------------------------------------------------------